Citation Nr: 0703817	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  06-20 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical services provided by Maine Cardiology Associates, 
NORDX, and Southern Radiology Associates of Maine on May 19 
and 23, 2005, pursuant to 38 U.S.C.A. § 1720.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from September 1946 to January 
1947, from February 1953 to October 1954, and from July 1971 
to August 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 decision of the VA Medical Center (VAMC) in 
Togus, Maine.

The veteran had a hearing in March 2006.

For good cause shown - the veteran's age, this case has been 
advanced on the Board's docket.  See 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.900(c) (2006).

Regrettably, though, the evidence must be further developed 
before the Board can decide the appeal.  So the case is being 
REMANDED.  VA will notify the appellant if further action is 
required.


REMAND

The veteran is service connected for a heart condition, 
status post-coronary artery bypass graft, and he is rated 
totally disabled on the basis of individual unemployability.  
An October 2005 letter to his representative indicates he was 
seen in the emergency room (ER) of the Maine Medical Center 
on May 14, 2005, for which VA paid the care-related expenses.  
The VAMC, however, denied payment of the expenses from his 
follow-up care and diagnostic procedure conducted by a 
private physician, Dr. B.

Dr. B's December 2005 letter indicates he treated the veteran 
for chest pain syndrome.  His initial contact with the 
veteran was on May 19, 2005, and he conducted an in-patient 
coronary angiography on May 23, 2005.  Dr. B related further 
that part of the reason the veteran was not admitted for the 
procedure at the May 14th ER visit was that he was taking 
Coumadin (a blood thinner).  So he was discharged home and 
told to stop taking this medication so the procedure could be 
performed safely.  There are no records of the Maine Medical 
Center ER to that effect in the claims file.

The veteran testified at the hearing that his actions were 
not because he preferred the private facility over a VA 
facility, but instead because he thought the follow-up care 
was part and parcel of the ER care.  He further testified 
that he tried to contact his VA providers but could not 
establish contact.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three requirements:  
(a) The care and services rendered were either:  (1) for an 
adjudicated service-connected disability, or (2) for a non-
service- connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2006); and (b) the services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) no 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728 
(West 2002 and Supp. 2006); 38 C.F.R. § 17.120 (2006); Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

A VA physician must have determined the veteran's emergency 
had ended due to the fact that he could have reported to a VA 
facility for continuation of treatment of his disability.  
And that determination must be based on sound medical 
judgment.  38 C.F.R. § 17.121(b).

In addition to the October 2005 letter to the veteran's 
representative, the claims file also contains a letter of 
explanation to Dr. B's practice.  Both letters state 
the veteran's care was of a non-emergent nature, but they are 
signed by the Patient Services Manager, who apparently has a 
Masters in Business Administration given the M.B.A. 
designation.  The file contains no indication of the 
veteran's claim having been reviewed by a VA physician.  The 
denial forms provided to the private medical facilities in 
question show a check mark only indicating the veteran's care 
was not pre-authorized by VA, although there is a category as 
well for designating his care was non-emergent.

The veteran submitted a copy of a May 2005 notice asking that 
he indicate the reason he failed to report for a scheduled 
pacemaker appointment on May 23, 2005, and that it had been 
rescheduled for July 25, 2005.  He responded on the form that 
none of the choices were applicable, as he did not receive 
any prior notice of the appointment.

Accordingly, this case is REMANDED for the following 
development:

1.  With his authorization, obtain the 
relevant records of the veteran's ER 
visit to the Maine Medical Center on May 
14, 2005, and those concerning his 
treatment by Dr. B on May 19, 2005, and 
May 23, 2005, including the associated 
in-patient records related to the 
coronary angiography.

2.  Also obtain the records associated 
with the May 23, 2005 appointment the 
veteran missed.  These records should 
include the manner in which he was 
notified of the appointment.



3.  Upon completion of the above, have an 
appropriate VA physician determine 
whether, based on sound medical judgment, 
the veteran's status on May 19, 2005, was 
such that he could have reported to a VA 
facility for continuation of treatment of 
his disability.  Specify the distance 
between the nearest VA medical facility 
and where the veteran received his care 
on May 19, 2005, and May 23, 2005.  
Discuss the rationale of the opinion.

4.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the benefit sought on 
appeal remains denied, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


